Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This reissue is a continuation reissue of 15/731,311 now RE48544E, which is a reissue of US 9,211,024 (application 13/986,519).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32, 33, 34, 37 and 39-55 of U.S. Patent No. RE48,544 E. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of making a collection of carpet tiles in the present application is not patentably distinct from the method of making a collection of carpet tiles in RE48,544 E.  
Independent claims 32 are identical except for the excerpts reproduced below:
Claim 32 of RE48,544 E:
“iii. a third portion interposed between the first portion and the second portion so as to extend along a portion of the length of the second edge and the fourth edge of the second carpet but so as not to extend along either the first edge or the third edge of the second carpet tile, wherein the third portion comprises a non-linear transition from the first visual field to the second visual field in a direction from the first portion towards the second portion such that portions of the first visual field and the second visual field are present within the third portion.” (emphasis added)

Claim 32 of 17/222,860:
“iii. a third portion interposed between the first portion and the second portion so as to extend (a) along a portion of the length of the second edge and the fourth edge of the second carpet tile, (b) continuously between the second and fourth edges of the second carpet tile, and (c) such that at least some of the third portion extends between the second and fourth edges a distance from both the first edge and the third edge of the second carpet tile, wherein the third portion comprises a non-linear transition from the first visual field to the second visual field in a direction from the first portion towards the second portion such that portions of the first visual field and the second visual field are present within the third portion.” (emphasis added)

The embodiment of claim 32 of RE48,544 includes the now claimed third portion that extends continuously between the second and fourth edges, but does not specifically require that the third portion is a distance from first edge and the third edge of the second carpet.  The embodiment of claim 32 of RE48,544 inherently encompasses the now claimed “third portion that extends continuously…” and the limitation that “the third portion extends between the second and fourth edges a distance from both the first edge and the third edge of the second carpet tile.” It is noted that claim 32 of RE48,544 requires that the third portion does not “… extend along either the first edge or the third edge of the second carpet tile” – thus, the third portion is at a distance from both the first edge and the third edge of the second carpet tile.    Thus, it reads on instant claim 32.  Therefore, claim 32 of the present reissue is anticipated by claim 32 of RE48,544.
The limitations in instant dependent claims 33-51 include all the limitations of claim 32.  These claims are anticipated by claims 33, 34, 37 and 39-55 of RE48,544, respectively, for the same reasons discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DUNCAN   Pub No. US2013/0230681 A1 – relates to pattern carpet tiles.  It teaches carpet tiles comprising a first and second portions with different patterns.  (Refer to [0005], [0029]-[0032];  Fig. 1)  However, it fails to teach or suggest a third portion as claimed in the present invention.

Claims 32-51 are rejected.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,211,024 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORCA LIZ TORRES VELAZQUEZ whose telephone number is (571)272-1484.  The examiner can normally be reached on M-Th 7:00 am - 4:30 pm and alternate Fridays-.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner’s supervisor: Timothy Speer at (313) 446-4825.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Norca L. Torres Velazquez/
Patent Reexamination Specialist
Central Reexamination Unit 3991



Conferees:
/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991